Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					 DETAILED ACTION
			               SPECIFICATION OBJECTION
The recited “References (the contents of which are hereby incorporated by reference in their entirety)” at page 26 of specification is objected since applicant failed to submit copies of cited articles on pages 26-33.  See MPEP 608.01(p) and 37 C.F.R. 1.57.

				      REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recited steps of “forming a plasmonic aluminum reflector stack on a sacrificial polymer layer” and “dissolving the sacrificial polymer layer and generating a plurality of paint flakes from the plasmonic aluminum reflector stack” would yield the plurality of paint flakes in a polymeric solution and thus the recited step of “placing the plurality of paint flakes into a fluid matrix” is confusing absent further limitation.    In other words, claim 17 is silent as to a step of obtaining the plurality of paint flakes from the plurality of paint flakes in the polymeric solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2004/0244649 A1) in view of Gerard et al. (Aluminum plasmonics, J. Phys. D: Appl. Phys. 48 (2015) 184001.
Kato et al. teach a metal colloid luster color material comprising a metal flake core such as aluminum covered with a metal species of metal colloid particle of gold, silver or copper in [0011-0012] and [0014].  Kato et al. teach a coating composition further comprising a binder component in [0020] which would encompass a paint as evidenced by example 2 and [0026] in which a special color due to plasmon absorption is further taught.  The example 2 further teaches spray coating which would comprise a fluid matrix of claim 1 as well as a polymer resin of claim 6.  The aluminum flake of Kato et al. would meet the recited aluminum mirror layer of claim 2.
The instant invention further recites a plasmonic aluminum reflector layer on either side of an aluminum flake.
Gerard et al. teach that a native layer of alumina (Al2O3) appears on the surface of an Al layer in a matter of minutes when exposed to air in a first paragraph of “2.2. The oxidation issue” at page 2.
Thus, the aluminum flake taught by Kato et al. would be expected have the alumina layer on either said of the aluminum flake inherently which would meet claim 9 as well.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kato et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the aluminum flake having the aluminum reflector layer (i.e. alumina) in Kato et al. since the aluminum flake taught by Kato et al. would be expected have the alumina layer on either said of the aluminum flake inherently as taught by Gerard et al. absent showing otherwise.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2004/0244649 A1) in view of Gerard et al. (Aluminum plasmonics, J. Phys. D: Appl. Phys. 48 (2015) 184001 as applied to claims 1, 2, 6 and 9 above, and further in view of Rudisill et al. (US 2018/0272602 A1).
The instant claims further recite isopropyl alcohol.
The isopropyl alcohol is one of the well-known wetting agent/co-solvent used for a coating composition as taught by tables 2 and 3 of Rudisill et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known wetting agent/co-solvent used for a coating composition taught by Rudisill et al. in Kato et al. and Gerard et al. thereof in order to improve wetting of a pigment (i.e. aluminum flake) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 3-5, 8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2004/0244649 A1) in view of Gerard et al. (Aluminum plasmonics, J. Phys. D: Appl. Phys. 48 (2015) 184001 as applied to claims 1, 2 and 6 above, and further in view of Lee et al. (US 9,482,798).
The instant claims further recite aluminum particles on plasmonic aluminum reflector layer (i.e. alumina) over metal colloid particle of gold, silver or copper taught by Kato et al.
Lee et al. teach plasmonic nano-color comprising a metal nano-particle layer 15 of Au, Ag Cu and Al at col. 5, lines 53-58 and in Fig. 1 and presence of different metal particles would be expected to yield different colors.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known metal particles such as aluminum particles taught by Lee et al. in Kato et al. and Gerard et al. thereof in order to modify color of a pigment (i.e. aluminum flake) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The above modified aluminum flake of Kato et al. would be expected to meet claims 5, 12 and 16 since it would comprise same layers recited in the instant claims, common aluminum layer (i.e. aluminum mirror layer)/alumina layer/aluminum particles.

Claims 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2004/0244649 A1) in view of Gerard et al. (Aluminum plasmonics, J. Phys. D: Appl. Phys. 48 (2015) 184001 and further in view of Lee et al. (US 9,482,798).as applied to claims 1-6, 9, 10-14 and 16 above, and further in view of Rudisill et al. (US 2018/0272602 A1).
The instant claims further recite isopropyl alcohol.
The isopropyl alcohol is one of the well-known wetting agent/co-solvent used for a coating composition as taught by tables 2 and 3 of Rudisill et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known wetting agent/co-solvent used for a coating composition taught by Rudisill et al. in Kato et al., Gerard et al. and Lee et al. thereof in order to improve wetting of a pigment (i.e. aluminum flake) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0239070 A1 teaches a multi-layered film and broken flakes useful for a paint in [0207].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 17, 2022                                                  /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762